Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 27, 2016

                                       No. 04-16-00124-CV

                                IN THE INTEREST OF M.J.P.,

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-00878
                           Honorable Karen Crouch, Judge Presiding

                                          ORDER
        On April 5, 2016, the Attorney and Guardian Ad Litem for M.J.P. filed a motion to stay
the effect of the trial court’s order granting C.B.’s Petition for Adoption dated March 29, 2016.
Section 109.002(c) of the Texas Family Code allows an appellate court to “suspend” a trial
court’s final order “on a proper showing.” TEX. FAM. CODE ANN. § 109.002(c). On April 6, 2016,
we stayed the trial court’s order and requested all parties to file a response to the motion to stay.
Only the Texas Department of Family and Protective Services has filed a response, stating that it
has no objection to the granting of a stay pending appeal. We therefore GRANT the motion to
stay and ORDER the trial court’s order to be stayed pending further order of this court.

       The trial court has also filed a motion for extension of time to file its findings of fact and
conclusions of law, requesting that it submit its findings no later than May 18, 2016. We
GRANT the trial court’s motion for extension of time. Because this appeal arises from an
adoption proceeding, no further extensions will be granted absent extenuating circumstances.
Further, we ORDER the trial court clerk to file a supplemental record containing the trial court’s
findings of fact and conclusions of law on or before May 27, 2016.

        Finally, we ORDER appellant to file her appellant’s brief thirty days after the trial court
signs its findings of fact and conclusions of law. Appellees may file their respective briefs thirty
days after appellant files her brief. Because this is an appeal from an adoption proceeding, no
motions for extension of time will be granted absent extenuating circumstances.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court